                    Case 1:19-cr-00799-RA Document 16 Filed 03/19/21 Page 1 of 2




                                                                                                                    787 Seventh Avenue
                                                                                                                    New York, NY 10019-6099
                                                                                                                    Tel: 212 728 8000
                                                                                                                    Fax: 212 728 8111




    March 18, 2021

    VIA ECF                                                                                     Application granted.
    The Honorable Ronnie Abrams                                                                 SO ORDERED.
    United States District Judge
    Southern District of New York
    500 Pearl Street, Room 2203
                                                                                                ______________________
    New York, NY 10007
                                                                                                Ronnie Abrams, U.S.D.J.
    Re:       United States v. Rainedy Cepeda-Nova, No. 19-cr-799 (RA)                          March 19, 2021

    Dear Judge Abrams:

    On behalf of our client, Rainedy Cepeda-Nova, we respectfully submit this letter to request that the
    Court modify the travel conditions of Mr. Cepeda-Nova’s pretrial release to permit him to travel to
    Santo Domingo, in the Dominican Republic, from April 1-April 11, 2021. Mr. Cepeda-Nova would
    like to visit his mother, who lives in Santo Domingo and who he has not seen in about two years. If
    the Court approves, he plans to make the trip with his fiancé and his four-month old daughter.
    Currently, Mr. Cepeda-Nova is permitted to travel to and within the Southern and Eastern Districts of
    New York, the District of New Jersey, and the Eastern District of Pennsylvania for the purposes of his
    employment.

    We have consulted with the Government and Pretrial Services about this request. Pretrial Services
    takes no position on international travel, but notes that Mr. Cepeda-Nova has recently graduated from
    the Young Adult Opportunity Program and is in compliance with his conditions of release.

    The Government’s response is as follows: “Ordinarily, the Government would oppose this request
    because of the inherent significant risk of non-return posed by a non-citizen defendant and his family
    travelling to his country of citizenship. However, given the Court’s greater direct familiarity with Mr.
    Cepeda-Nova by virtue of the Young Adult Opportunity Program, the Government is prepared to defer
    to the Court’s judgment on this matter and takes no position on the request.”




N EW Y ORK   W ASHINGTON   H OUSTON   P ALO A LTO   S AN F RANCISCO   C HICAGO   P ARIS   L ONDON   F RANKFURT   B RUSSELS   M ILAN   R OME
             Case 1:19-cr-00799-RA Document 16 Filed 03/19/21 Page 2 of 2

Hon. Ronnie Abrams
March 18, 2021
Page 2


Respectfully submitted,


/s/ Michael S. Schachter
Michael S. Schachter
Ravi Chanderraj


cc:    AUSA Jacob Fiddelman
       U.S. Pretrial Services Officer Rena Bolin
